Citation Nr: 1218259	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-38 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Propriety of the assignment of an initial 30 percent evaluation for an original award of service connection for posttraumatic stress disorder (PTSD).

2.  Propriety of the assignment of an initial noncompensable evaluation for an original award of service connection for hemorrhoids.

3.  Propriety of the assignment of an initial noncompensable evaluation prior to December 26, 2006, and a 10 percent evaluation from December 26, 2006, for an original award of service connection for tinea versicolor and seborrheic dermatitis.

4.  Entitlement to service connection for proctalgia fugax.

5.  Entitlement to service connection for a chronic orthopedic disability of the neck/cervical spine, claimed as neck pain and arthritis.

6.  Entitlement to service connection for a chronic orthopedic disability of the shoulders, claimed as arthritis.

7.  Entitlement to service connection for a chronic orthopedic disability of the back (to include the thoracic and lumbar spine), claimed as arthritis.

8.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Waco, Texas, Regional Office of the Department of Veterans Affairs (VA), as specifically addressed below.  

The Veteran appeals an October 2005 rating decision that assigned an initial noncompensable evaluation for an award of service connection for tinea versicolor and seborrheic dermatitis, effective February 2, 2001.  During the course of the appeal, a February 2007 rating decision granted a 10 percent evaluation for tinea versicolor and seborrheic dermatitis, effective December 26, 2006.

The Veteran appeals an April 2006 rating decision that assigned an initial 30 percent evaluation for an award of service connection for PTSD (effective February 2, 2001) and an initial noncompensable evaluation for an award of service connection for hemorrhoids (effective August 29, 2000).

With respect to the above issues on appeal, the Board recognizes that consideration must be given regarding whether the case warrants the assignment of separate initial ratings for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thusly, to the extent that the Veteran now raises a claim for an earlier effective date for a compensable rating for tinea versicolor and seborrheic dermatitis prior to December 26, 2006, he is advised that this issue is inherently part and parcel to the current appeal of the initial staged ratings assigned for his skin disorder.

The Veteran appeals an October 2008 rating decision that determined that new and material evidence had been submitted with respect to a previously denied claim of service connection for bilateral hearing loss, reopened this claim for a de novo review, and denied the claim on the merits.

The Veteran appeals an October 2008 rating decision that denied his claims of entitlement to service connection for tinnitus and proctalgia fugax.

The Veteran appeals a February 2010 rating decision that denied his claims of entitlement to service connection for chronic orthopedic disabilities of the neck/cervical spine (claimed as neck pain), shoulders, and back (to include the thoracic and lumbar spine), to include arthritis.

In April 2010, the Veteran's claims file was transferred from the Waco, Texas, VA Regional Office to the custody of the North Little Rock, Arkansas, VA Regional Office (RO), which is now the agency of original jurisdiction over the present appeal.

The file includes a September 2010 statement from the Veteran's representative, which indicates that the appellant is also claiming entitlement to service connection for a prolapsed rectum.  As this specific issue has not been adjudicated, the Board has no appellate jurisdiction over it and it is therefore referred to the RO for appropriate action.

For the reasons that will be discussed in the REMAND portion of this decision, the issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The appellant and his representative will be contacted by VA if any further action is required on their part.


FINDINGS OF FACT

1.  Prior to November 28, 2006, the clinical evidence indicates that the Veteran's PTSD was manifested by flashbacks, hypervigilence, disturbed sleep, depression, and panic attacks, which produced occupational and social impairment with reduced reliability due to disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

2.  From November 28, 2006, the clinical evidence indicates that the Veteran's PTSD is manifested by flashbacks, hypervigilence, disturbed sleep, depression, and panic attacks, which produces occupational and social impairment due to difficulty in adapting to stressful circumstances in a work setting and an inability to establish and maintain effective relationships, which requires special accommodations by his employer to provide him with an isolated work environment.   

3.  For the period from August 29, 2000, to the present, the clinical evidence demonstrates that the Veteran's service-connected hemorrhoids are small, internal,  and manifested by occasional rectal bleeding and hematochezia, with reported occasional leakage and soiling of undergarments, which produce no more than moderate disability. 

4.  For the period prior to December 26, 2006, the Veteran's service-connected tinea versicolor and seborrheic dermatitis was manifested by recurring but non-disfiguring patches of hyperpigmentated skin with scaling, rash, and papules, occurring on his head (scalp), face, neck, back, arms, legs, and both feet, which were clinically determined to affect less than 5 percent of his entire body and less than 5 percent of the exposed areas of his body, and which were treated with topically-applied, non-corticosteroidal and non-immunosuppressive medications.

5.  For the period from December 26, 2006, the Veteran's service-connected tinea versicolor and seborrheic dermatitis is manifested by recurring but non-disfiguring patches of hyperpigmentated skin with scaling, rash, and papules, occurring on his head (scalp), face, neck, back, arms, legs, and both feet, which are clinically determined to affect 5 percent (but less than 20 percent) of his entire body and 5 percent (but less than 20 percent) of the exposed areas of his body, and which are treated with topically-applied, non-corticosteroidal and non-immunosuppressive medications.

6.  Chronic proctalgia fugax had its onset during active military service.

7.  A chronic orthopedic disability of the neck/cervical spine, to include arthritis, did not have its onset during active military service or within one year of service discharge and is not otherwise related thereto.

8.  A chronic orthopedic disability of the shoulders, to include arthritis, did not have its onset during active military service or within one year of service discharge and is not otherwise related thereto.

9.  A chronic orthopedic disability of the back, to include arthritis of the thoracic and lumbar spine, did not have its onset during active military service or within one year of service discharge and is not otherwise related thereto.

10.  A VA Regional Office denied the Veteran's original claim of entitlement to service connection for bilateral hearing loss in an October 1969 rating decision.

11.  After having been provided with the appropriate notice of the October 1969 rating decision denying service connection for bilateral hearing loss and his appellate rights, the Veteran did not file a timely appeal and the October 1969 rating decision became final.  

12.  Evidence received since the October 1969 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is not duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, and no higher, for PTSD for the period prior to November 28, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a 70 percent evaluation, and no higher, for PTSD for the period commencing on November 28, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).

4.  The criteria for a compensable evaluation for tinea versicolor and seborrheic dermatitis prior to December 26, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, Diagnostic Code 7806 (2011).

5.  The criteria for an evaluation in excess of 10 percent for tinea versicolor and seborrheic dermatitis for the period from December 26, 2006, to the present, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.114, Diagnostic Code 7806 (2011). 

6.  Proctalgia fugax was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

7.  A chronic orthopedic disability of the neck/cervical spine, to include arthritis, was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

8.  A chronic orthopedic disability of the shoulders, to include arthritis, was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

9.  A chronic orthopedic disability of the back, to include arthritis of the thoracic and lumbar spine, was not incurred, nor is it presumed to have been incurred, in active duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

10.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have been met, and the claim was properly reopened at the RO level.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The laws and regulations regarding increased ratings, and the Veterans Claims Assistance Act of 2000 (VCAA), as pertinent to the claims of entitlement to higher initial evaluations assigned for PTSD, hemorrhoids, and tinea versicolor and seborrheic dermatitis.

With respect only to the issues regarding the propriety of the initial staged ratings assigned by the agency of original jurisdiction for PTSD, hemorrhoids, and tinea versicolor and seborrheic dermatitis decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claims for higher initial (staged) evaluations for the service-connected PTSD, hemorrhoids, and tinea versicolor and seborrheic dermatitis that are at issue flow downstream from rating decisions dated in October 2005 and April 2006, which initially established service connection for these disabilities, with effective dates of August 29, 2000 for the award of VA compensation for hemorrhoids, and February 2, 2001 for the awards of VA compensation for PTSD and tinea versicolor and seborrheic dermatitis.  The initial staged ratings assigned are a noncompensable evaluation from August 29, 2000 to the present for hemorrhoids; a 30 percent evaluation from February 2, 2001 to the present for PTSD; and a noncompensable evaluation from February 2, 2001 to December 25, 2006, followed by a 10 percent evaluation from December 26, 2006 for tinea versicolor and seborrheic dermatitis.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, any defects in the current appeal of the initial ratings for PTSD, hemorrhoids, and tinea versicolor and seborrheic dermatitis with regard to the statutorily prescribed VCAA notice requirements are deemed to be non-prejudicial to the Veteran's claims.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The relevant time period and evidence that must be addressed in the adjudication of the initial rating claims encompass the period from August 29, 2000 to the present with respect to the hemorrhoid issue, and from February 2, 2001 to the present with respect to the PTSD and skin disorder issues.  See 38 C.F.R. § 3.400 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board observes that private and VA clinical records that pertain to the Veteran's treatment for PTSD, hemorrhoids, and tinea versicolor and seborrheic dermatitis for these specific periods have been obtained and associated with the claims file.  The Board further notes that there has been adequate development of the evidence pertinent to the (staged) rating issues by VA, pursuant to VA's duty to assist a claimant in this regard.  All relevant outstanding medical records were obtained or otherwise subjected to a good faith effort on the part of VA to obtain.  The medical examinations and treatment notes of record pertaining to the Veteran's PTSD, hemorrhoids, and tinea versicolor and seborrheic dermatitis provide sufficient clinical information to allow the Board to adjudicate these issues within the context of the applicable diagnostic rating criteria.  The evidence of record is therefore deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims for increased initial (staged) ratings for PTSD, hemorrhoids, and tinea versicolor and seborrheic dermatitis decided herein, and thus no additional assistance or notification is required with respect to these issues.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of the appeal regarding these matters.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held in claims for a higher evaluation based on an initial grant of service connection, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which service connection was initially awarded.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

(1.)  Propriety of the assignment of an initial 30 percent evaluation for an original award of service connection for PTSD.

By rating decision dated in April 2006, the Veteran was granted service connection and an initial 30 percent evaluation for PTSD, effective February 2, 2001.  His PTSD diagnosis was linked to his exposure to combat-related stressors during his military service in the Republic of Vietnam while serving as a cook attached to an infantry unit. 

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2011).  

A 30 percent rating for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

VA mental health clinic records and examination reports relevant to the period from February 2001 to the present show that the Veteran's Global Assessment of Functioning (GAF) score remained consistently no lower than 50 and no higher than 55, indicating serious impairment in social and occupational functioning.  (See DSM-IV.)  During this period, the Veteran presented psychiatric complaints of depression, anxiety, irritability and occasional panic attacks in response to job-related stress, social isolation, anhedonia, memory flashbacks, hypervigilence, and poor sleep due to recurring nightmares.  His symptoms were controlled with psychotropic medication and he received regular counseling and mental health therapy for PTSD.

Mental status examinations conducted during this period indicate that the Veteran had occasional thoughts of his own death, but without suicidal ideation or plan, and that he did not have homicidal ideation, auditory or visual hallucinations, or psychotic symptoms.  He was oriented in all spheres and during the psychiatric interviews he communicated well with the examiner, appeared neatly dressed and groomed, although with a depressed mood and affect.  

The Veteran was widower who lived alone and was not close with his adult son, daughter-in-law, and grandchildren.  He did not have friends, nor did he actively socialize with others.  Although he attended church services, he kept to himself and reportedly avoided any single women who indicated an interest in having a relationship with him.  He possessed a college degree in business administration and currently holds a full-time professional position with the United States Small Business Administration (SBA) of the federal government, where he worked in records keeping.  The record indicates that he preferred to work alone and that although he was a capable worker who provided meticulous and detailed reports that were often selected for auditing, he purposely declined all offers of promotion that would involve duties requiring him to regularly interact with co-workers and the public.  The reports indicate that the Veteran had a reputation for being verbally argumentative with his co-workers, although with no incidents involving physical fights, and that he reportedly lost approximately two weeks of work per year due to aggravation of his psychiatric symptoms.  The Veteran did not present any threat to the safety of himself and others.

Although the psychiatric disability picture presented above has remained seemingly constant throughout the pendency of the present claim, the Board has taken note of a November 2006 statement from his supervisor at SBA, who stated:

[The Veteran] is working as a Business Development Specialist for the Business Development Program.  For the past several years this office has made [special accommodations] for him.  He has had many problems with dealing with the public and attending required public affairs.  Since we have had a reduction in staff we can no longer allow him to stay in the office.  Starting in January 2007 he will have to find another position, accept his job requirements, or accept a lower position.  This office understands his mental conditions, but can no longer cover for him in a lesser working role than is required by his specific goal and elements.

Concurrent with the above statement from the Veteran's manager at SBA, a VA mental health clinic report dated November 28, 2006, shows, in pertinent part, that the Veteran's therapist presented the following commentary: 

[The Veteran has been prescribed] medications that have helped him to cope a little better and to hang onto his job.  Also he was able to isolate on the job but that could be ending in 2007.  If he will need to be in the public more I suspect that his irritability and anxiety will increase and become apparent.  In short exchanges (like his [compensation and pension examinations]) he is able to keep it together but with more exposure I fear an increase in his PTSD symptoms and trouble keeping his position with the SBA. 

Subsequent psychiatric counseling and treatment records do show, in fact, that the Veteran did not lose his job with SBA and continued to work for this agency in a full-time capacity.  VA psychiatric examination conducted in January 2008 indicates that he reportedly lost three to four weeks of work per year due to aggravation of his psychiatric symptoms, which was an increase from the two weeks previously reported.  He stated that he continued to have difficulty getting along with his co-workers, but that it was less of a problem for him now because they generally avoided him and he was allowed to be left alone to work in isolation.

VA clinical reports dated October - November 2008 show that the Veteran was medically excused from work for a period of approximately 11 days because of what he reported to be the most severe and worst bout of depression he had ever experienced.  The Veteran was admitted for psychiatric counseling and therapy.  His GAF score remained at 50, indicating serious occupational and social impairment, and his mental status showed depressed affect but that he was oriented in all spheres, communicated effectively with the therapist, presented with a neatly dressed and groomed appearance, and displayed no psychotic symptoms or evidence of hallucinations.  Although he was determined not to have suicidal or homicidal ideation, he was urged by his therapist to turn over a firearm that he owned to the custody of a trusted neighbor.

The Board has considered the clinical evidence and finds that although the Veteran has been consistently able to maintain full time employment in a gainful capacity commensurate with his education level, it is factually ascertainable that prior to November 28, 2006, the Veteran's PTSD symptoms produced disturbances of his motivation and mood that significantly reduced his workplace reliability (if not necessarily his productivity) due to difficulty in establishing and maintaining effective work and social relationships.  This is reflected by his GAF score of 50, indicating serious occupational and social impairment, and his loss of approximately two weeks of work per year due to aggravation of his psychiatric symptoms.  This is consistent with, and more closely approximates the criteria for a 50 percent evaluation under the applicable rating criteria.  38 C.F.R. § 4.7.  It does not meet, however, the criteria for a 70 percent or higher evaluation as the evidence at this point does not definitively demonstrate a complete inability to establish or maintain effective relationships or total occupational and social impairment.  Therefore, resolving any doubt in the Veteran's favor, a higher initial evaluation, to 50 percent, is assigned for his PTSD, effective February 2, 2001 to November 27, 2006.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The clinical evidence allows the Board to factually determine that as of November 28, 2006, as indicated in the VA mental health clinic counseling report of that same date and the November 2006 statement of the Veteran's supervisor, the Veteran's PTSD symptoms had worsened to the point that his capacity for employment, while not totally impaired, has been significantly and adversely affected by them.  It is evident that the Veteran has been fortunate enough to find a job where his skills and talents can be put to good use, but that he nevertheless requires special accommodations to provide him with the social isolation from co-workers and the public that he requires to effectively perform his job duties.  Although it seemed at one point in November 2006 that these accommodations would cease in January 2007, it appears that he has been allowed to continue on with his current employment under the special accommodations that have been previously afforded him, whether the accommodations are formally in place or exist due to co-workers avoiding interaction with him.  The Board nevertheless cannot ignore the commentary of the VA psychiatric counselor (credentialed as a physician's assistant), who stated in his November 28, 2006 report that if the Veteran was not allowed these special isolative accommodations at the workplace, his capacity to perform effectively in his work would be significantly curtailed.  Certainly, the evidence now indicates that the Veteran has lost more time from work per annum, up to four weeks from the previous two weeks lost, because of aggravations of his PTSD, and he has experienced more severe depressive episodes than before (as indicated in the October - November 2008 VA clinical records).   

In view of the foregoing discussion, the Board finds that the constellation of psychiatric impairment presented more closely approximates the disability picture contemplated in the criteria for a 70 percent evaluation on the basis of occupational and social impairment due to difficulty in adapting to stressful circumstances in a work setting and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.7.  Therefore, resolving any doubt in the Veteran's favor, a 70 percent evaluation is assigned for his PTSD, effective November 28, 2006.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes at this juncture that the criteria for a 100 percent evaluation for PTSD are not presently demonstrated.  Although the primary occupationally disabling symptoms are the Veteran's desire for isolation from others and his impaired coping abilities when subjected to work-related stress, given proper accommodations he has demonstrated a capacity to work quite efficiently and effectively, such that the Board cannot concede that his PTSD produces total occupational and social impairment.  While reclusive and withdrawn from the community by preference, the Veteran remains a regular churchgoer, although taking every effort to keep as much to himself as possible.  Mental status examinations throughout the pendency of the claim fail to demonstrate that his PTSD is manifested by gross impairment in his thought processes; an inability to effectively communicate; persistent delusions or hallucinations; grossly inappropriate behavior; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss.  Furthermore, the evidence fails to demonstrate that his PTSD makes him a persistent danger to his own personal safety or the safety of others or that his symptoms would otherwise best approximate the level of disability required for a 100 percent evaluation.

(2.)  Propriety of the assignment of an initial noncompensable evaluation for an original award of service connection for hemorrhoids.

By rating decision dated in April 2006, the Veteran was granted service connection and an initial noncompensable evaluation for hemorrhoids, effective August 29, 2000.  

Hemorrhoids, both internal and external, are evaluated using criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable rating is assigned when there is evidence of mild or moderate hemorrhoids.  A 10 percent rating is assigned when there is evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is assigned when there is evidence of hemorrhoids with persistent bleeding and secondary anemia, or hemorrhoids with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2011).

Relevant evidence includes the Veteran's personal statements, VA outpatient treatment reports dated 2000 - 2009, and VA examination reports conducted in September 2005, December 2006, January 2008, and September 2009.  These clinical records show, singly and collectively, that the Veteran's service-connected hemorrhoids are small, internal, and manifested by occasional rectal bleeding and hematochezia, with the Veteran's report of occasional leakage and soiling of his undergarments.  The Board finds that these manifestations produce no more than moderate disability.  None of the clinical findings obtained in the aforementioned examinations and treatment notes objectively demonstrate that the Veteran's hemorrhoids are manifested large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, persistent bleeding and secondary anemia, or recurrent fissures, which would meet the criteria for assignment of a compensable evaluation under Diagnostic Code 7336.  Although the record shows a single notation of a small anterior hemorrhoidal fissure detected on examination in May 2003, no subsequent fissure was objectively demonstrated thereafter, and therefore the Board cannot concede that the Veteran has recurrent fissures.  No large hemorrhoidal masses or constant bleeding is indicated on any of the examinations of record.  Therefore, in view of the foregoing discussion, the Board finds that the Veteran's service-connected hemorrhoids do not meet, or more closely approximate, the criteria for a compensable evaluation under the applicable rating schedule.  38 C.F.R. § 4.7.  His appeal in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(To the extent that the clinical records reflect that the Veteran experiences recurrent episodes of anorectal pain, this symptom has been linked to the unrelated diagnosis of proctalgia fugax.  As will be discussed in the relevant portion of this decision, the appellant is granted service connection for proctalgia fugax as a separate disabling clinical entity.)

(3.)  Propriety of the assignment of a noncompensable evaluation prior to December 26, 2006, and a 10 percent evaluation from December 26, 2006, for an original award of service connection for tinea versicolor and seborrheic dermatitis.

By rating decision dated in October 2005, the Veteran was granted service connection and an initial noncompensable evaluation for tinea versicolor and seborrheic dermatitis, effective February 1, 2001.  Thereafter, in a February 2007 rating decision, his tinea versicolor and seborrheic dermatitis were assigned a 10 percent evaluation, effective December 26, 2006.

The Veteran's tinea versicolor and seborrheic dermatitis are rated as under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable evaluation is for application when the area affected by the disability is less than 5 percent of the entire body or less than 5 percent of the exposed areas affected and no more than topical therapy has been required during the past twelve-month period.  A 10 percent evaluation is warranted where the skin disability affects at least 5 percent but less than 20 percent of the entire body, or at least 5 percent of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent evaluation requires that the skin disability affect 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy during the past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran's skin disorder, to the extent that it affects his head, face, and neck, may also be rated on the basis of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7813 pertains to dermatitis and is rated as disfigurement of the 
head, face, or neck under Diagnostic Code 7800.

Relevant evidence includes the Veteran's personal statements, VA outpatient treatment reports dated 2000 - 2006, and a VA examination report conducted in September 2005.  The clinical records show, singly and collectively, that prior to December 26, 2006, the Veteran's service-connected skin disorder is clinically manifested by recurring patches of hyperpigmentated skin with scaling, rash, and papules, occurring on his head (scalp), face, neck, back, arms, legs, and both feet, which were clinically determined to affect less than 5 percent of his entire body and less than 5 percent of the exposed areas of his body, and which were treated with topically-applied, non-corticosteroidal and non-immunosuppressive medications.  None of the medical records indicate that there is any clinically recognized disfigurement of the Veteran's head, face, and neck associated with his service-connected skin disorder.  These aforementioned findings fall squarely within the criteria for a noncompensable evaluation.  The objective percentage measurement of the body areas, both exposed and non-exposed, that are affected by the skin disorder do not meet the minimum requirement for a compensable evaluation.  Therefore, the initial noncompensable evaluation assigned was appropriate for the period prior to December 26, 2006, and this part of the appellant's claim must be denied.

Thereafter, VA outpatient treatment reports dated 2007 - 2009, and VA examination reports conducted on December 26, 2006, and in January 2008, objectively demonstrate that as of December 26, 2006, the Veteran's service-connected tinea versicolor and seborrheic dermatitis is manifested by recurring patches of hyperpigmentated skin with scaling, rash, and papules, located on his neck, back, arms, legs, and both feet, which are clinically determined to affect 5 percent (but less than 20 percent) of his entire body and 5 percent (but less than 20 percent) of the exposed areas of his body, and which are treated with topically-applied, non-corticosteroidal and non-immunosuppressive medications.  Again, none of the medical records indicate that there is any clinically recognized disfigurement of the Veteran's head, face, and neck associated with his skin disorder.  As the clinical evidence objectively demonstrates that the bodily areas affected have met the percentage requirements for a 10 percent evaluation but not for a 20 percent or higher evaluation no earlier than December 26, 2006, the Veteran's claim for a rating increase above 10 percent (to include an earlier effective date for the compensable evaluation) for tinea versicolor and seborrheic dermatitis must be denied.  Because the evidence in this case is not approximately balanced, the benefit-of-the-doubt doctrine does not apply with respect to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes in passing that the clinical findings obtained at a September 2009 VA dermatological examination present nearly the identical disability picture as in the prior examinations since December 2006, except that an objective measurement of the skin area affected is significantly less than 5 percent of the exposed and non-exposed area.  However, given the fluctuating nature of the appellant's skin disease, the Board will confer any doubt in his favor and decline to make a staged rating determination and reduce his compensable evaluation at this juncture. 

Extraschedular consideration with respect to service-connected PTSD, hemorrhoids, and tinea versicolor and seborrheic dermatitis.

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected PTSD, hemorrhoids, and tinea versicolor and seborrheic dermatitis, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards contemplated in 38 C.F.R., Part 4.  The Veteran is demonstrably able to hold gainful full-time employment commensurate with his educational level, and the impairment to his employment capacity imposed by his service-connected psychiatric disability, hemorrhoids, and skin disorder is adequately contemplated in the criteria of the applicable rating schedule and the ratings currently assigned to each.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating for PTSD, hemorrhoids, and tinea versicolor and seborrheic dermatitis under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

The laws and regulations regarding service connection, in general.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service or, if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any in-service documentation of subjective complaints of symptoms relating to the claimed disability will permit service connection for this disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.   Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss as an organic disease of the nervous system, and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

(4.)  Entitlement to service connection for proctalgia fugax.

As will be further discussed below, the Veteran's claim of entitlement to service connection for proctalgia fugax is being granted in full.  Therefore, the Board finds that any error related to the VCAA on this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the claim on appeal.

As relevant, the Veteran's service treatment records show that in November 1966, he was treated for internal hemorrhoids.  Post-service medical records demonstrate a history of chronic anorectal pain as early as 1994, diagnosed as chronic proctalgia fugax, manifested by recurring episodes of subjective and intense pain due to uncontrolled spasm and contraction of his anorectal musculature.  The Veteran's statements in support of his claim assert a history of continuity of proctalgia fugax symptoms, whose onset began in active service.  Current medical literature does not indicate an etiological relationship between hemorrhoids (for which the Veteran is presently service connected) and development of proctalgia fugax.  However, in a VA nexus opinion obtained on medical examination in September 2009, the opining physician reviewed the Veteran's claims file and presented the following conclusion:

It is as likely as not that the veteran's anal and rectal pain known as proctalgia fugax, a disorder due to spasm in the levator muscle of the anorectal area, is the same thing that was misdiagnosed as hemorrhoids [in service] in 1966.

As the pertinent clinical documentation does not contradict the Veteran's reported historical account of onset in service and continuity of chronic and recurrent anorectal pain since service, his statements in this regard are deemed to be credible for providing a link with service when considered in the context of the September 2009 VA nexus opinion discussed above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, resolving all doubt in favor of the appellant, his claim of entitlement to service connection for proctalgia fugax is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(5.)  Entitlement to service connection for a chronic orthopedic disability of the neck/cervical spine, claimed as neck pain and arthritis; and service connection for a chronic orthopedic disability of the shoulders and back (to include the thoracic and lumbar spine), claimed as arthritis.

With respect to the claims for service connection for the aforementioned multiple orthopedic disabilities presently on appeal, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of degree of disability and effective date.

The Veteran filed his claim for service connection for his neck, back, and shoulder disabilities in early November 2009.  A letter provided to the Veteran in mid-November 2009 satisfied the duty to notify provisions with respect to all of the aforementioned elements.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thereafter, the claims were adjudicated on the merits in the first instance by the agency of original jurisdiction in a February 2010 rating decision.  Therefore, there is no defect in timing of notice with respect to these issues.

In addition, the Board finds that with respect only to these orthopedic disability claims at issue, the duty to assist the Veteran has been satisfied.  All records relevant to his orthopedic disability claims that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran's service treatment records and post-service private and VA records showing treatment for his current orthopedic complaints as they relate to his neck, shoulders, and back have been obtained and associated with his claims file.  Outstanding records include private chiropractic treatment records from the Veteran's chiropractor, Michael C. Tucker, D.C. who, in an October 2009 response to VA's request for the Veteran's treatment records, reported that although the Veteran was a patient of his, his file had been destroyed as it had been over seven years since his latest visit.  As such, the Board concludes that VA has adequately discharged its duty to assist the Veteran in attempting to obtain all relevant records and that no further effort is warranted.  

In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his claims for service connection for multiple chronic orthopedic disabilities of his neck, shoulders, and back.  Notwithstanding the lack of success in obtaining all the evidence sought, the efforts of VA to develop the record were undertaken in good faith and the lack of complete success was through no fault of its own.  As such, the Board finds that a remand for additional development is not warranted.  
 
Although the Veteran was not provided with VA examinations addressing the claims on appeal as they relate to his claimed neck, shoulder, and back disabilities, this deficit does not render the existing record unusable for purposes of adjudicating these claims on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing these specific matters is not prejudicial to the Veteran's claims as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issues on appeal, so a VA examination is not necessary to adjudicate the claims.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating to his current orthopedic diagnoses of his knees, hips, shoulders, elbows, and hands, or otherwise indicate that his current orthopedic diagnoses of his neck, shoulders, and back may be associated with service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing these issues does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide these claims, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records show that on pre-induction examination in July 1966, his neck, spine, upper extremities, and musculoskeletal system were clinically normal and, as relevant, he denied having any back pain or painful "trick" shoulder in an accompanying medical history questionnaire.  Identical findings and history were reported on an August 1966 induction examination, with the only difference being that the Veteran affirmed that he had back pain in an August 1966 medical history questionnaire.  He entered active duty in late September 1966.

The Veteran's service treatment records show no treatment notes relating to treatment for complaints of neck or back pain, much less any diagnosis of a chronic disability relating to his neck or cervical, thoracic, and lumbar spine.  The records include a single aid station report dated in August 1968, which shows treatment for a complaint of shoulder pain and pain when swallowing, but with no diagnosis.  

Thereafter, an end tour of service (ETS) examination conducted in September 1968 shows that the Veteran's neck, spine, upper extremities, and musculoskeletal system were clinically normal and, as relevant, he denied having any back pain or painful "trick" shoulder in an accompanying medical history questionnaire.  Identical findings and history were reported several days later on a separation examination conducted in September 1968, with the only difference being that the Veteran affirmed that he had back pain in the medical history questionnaire accompanying the September 1968 separation examination.

Post-service medical records show no objective findings of arthritis manifest to a compensable degree within one year following the Veteran's separation from active duty in September 1968.   Thereafter, the records do not show treatment for complaints of chronic neck, shoulder, and back symptoms, or clinical diagnoses of chronic orthopedic disabilities relating to these musculoskeletal regions, until June 2009, when private medical records show that the Veteran appeared seeking treatment for shoulder and neck pain whose onset reportedly began approximately four years earlier.  The record shows that he reported receiving prior treatment for his complaints at a chiropractor but that he obtained no relief.  The June 2009 private medical record reflects that the Veteran denied having any specific precipitating injury and remarked "I'm just getting old."  Subsequent private orthopedic treatment reports dated in 2009 show that the Veteran complained of chronic neck, shoulder, and back pain, which were attributed to clinical diagnoses of arthritis and degenerative changes of his cervical spine, shoulder, and low back.  The 2009 private treatment reports present no nexus opinion objectively linking the aforementioned orthopedic diagnoses to the Veteran's period of active service.

In statements presented in support of his claim, the Veteran reports that he experienced chronic neck, shoulder, and back pain for many years, whose onset began in service as a result of injuries sustained after accidentally falling off a tank while asleep on top of the armored vehicle and from tours of duty in the field, where he mostly slept on cold, damp ground.  

To the extent that the Veteran alleges onset of painful joint symptoms of his neck, back, and hands during service, and continuity of such symptoms ever since separating from service for purposes of establishing chronicity, while the Veteran is competent to provide statements regarding his own recollection of the onset and duration of his perceivable orthopedic symptoms (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), the Board finds his statements to be less than credible, given, first, that the clinical evidence contradicts such a history (i.e., no objective evidence of arthritis or diagnosis of a chronic orthopedic disability of the joints at issue during active duty, notwithstanding his single treatment for shoulder pain in August 1968 and a reported history of back pain, but with no clinical findings or diagnoses in service of arthritis and/or chronic muscle strain of the neck, shoulders, and cervical, thoracic, and lumbar spine).  The Board further notes that during private orthopedic treatment in June 2009, the Veteran denied having any history of a precipitating injury associated with his neck, shoulder, and back pain complaints, or otherwise indicating onset of such symptoms in service, attributing his complaints as being due to his advancing years.  The Board finds that the Veteran's statements regarding his pertinent clinical history that were presented in 2009 are more credible than his subsequent and current assertions of service-onset of neck, shoulder, and back symptoms, as the history presented in 2009 was with the intent to receive medical treatment and not motivated by the intention to obtain VA compensation.  In view of the preceding discussion, the Board finds that there is no credibility to be accorded to the Veteran's statements regarding onset of joint pain during service, associated with his current degenerative arthritis of his neck, shoulders, and cervical, thoracic, and lumbar spine, for purposes of establishing a nexus.

As the evidence of record does not demonstrate that the Veteran is trained medical professional, he is not competent to state that he had a diagnosis of a chronic orthopedic disability of his neck, shoulders, and cervical, thoracic, and lumbar spine in service, or otherwise provide a competent opinion linking his current orthopedic diagnoses as they pertain to these joints to his period of military service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the foregoing, the Board finds that chronic orthopedic disabilities of the Veteran's neck, shoulders, and cervical, thoracic, and lumbar spine did not manifest in service, and also that arthritis of his neck, shoulders, and cervical, thoracic, and lumbar spine, did not manifest to a compensable degree within one year following the Veteran's separation from service in September 1968.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection in this regard.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for chronic orthopedic disabilities of his neck, shoulders, and cervical, thoracic, and lumbar spine, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(6.)  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

The agency of original jurisdiction had determined in an October 2008 rating decision that new and material evidence had been submitted with respect to the Veteran's previously denied claim of service connection for bilateral hearing loss, reopened this claim for a de novo review, and denied the claim on the merits.  As a procedural matter, to obtain appellate jurisdiction over the underlying reopened service connection claim, the Board must first address the propriety of the new and material evidence determination by the VA Regional Office.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

As relevant, an October 1969 rating decision of a VA Regional Office denied the Veteran's original claim for service connection for bilateral hearing loss.  Evidence reviewed at the time included the Veteran's service personnel records showing that he served as a cook for an army infantry unit and that he was deployed with this unit to the Republic of Vietnam.  Also reviewed were his service treatment records, which indicated a pre-existing hearing loss condition in his right ear during clinical examination in 1966, prior to his entry into active duty, and normal hearing in his left ear.  The October 1969 rating decision determined that hearing tests conducted on separation from service in 1968 indicated normal hearing in the Veteran's left ear and no increase in hearing loss in his right ear.  Service connection was thus denied on the basis of no onset of left ear hearing loss and no aggravation of the pre-existing right ear hearing loss (i.e., a permanent worsening beyond its natural clinical progression) during active duty.  Notice of this denial was furnished to the Veteran in correspondence dated in November 1969, along with notice of his appellate rights.  The claims file indicates that the Veteran did not file a timely appeal of this adverse determination and the October 1969 rating decision became final.

In March 2008, the Veteran applied to reopen his bilateral hearing loss claim.  Evidence submitted with his application included a December 2007 statement from his private audiologist that presented a diagnosis of bilateral sensorineural hearing loss, thereby establishing a current hearing loss disability in each ear, and a November 2007 statement from his private otolaryngologist, J. Mark Palmer, M.D., who noted the Veteran's reported exposure to artillery noise.  Dr. Palmer presented the clinical finding that the Veteran had only vibrotactile sense in his right ear and substantial high frequency sensorineural hearing loss in his left ear that were consistent with noise exposure.  Dr. Palmer then opined that it was "high likely that [the Veteran's] hearing issues at this time are related to auditory trauma in the past.  I do believe that the source of this should be considered within the realm of his artillery exposure in the past."

The Board deems the aforementioned evidence received since the October 1969 rating decision to be non-duplicative of evidence previously submitted and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for VA compensation for bilateral hearing loss.  On its face, the new evidence establishes a current diagnosis of bilateral sensorineural hearing loss that may be linked to the Veteran's period of active duty.  It thusly constitutes evidence that is new and material to his claim for service connection for bilateral hearing loss and provides a basis in which to reopen his claim for a de novo review.  The October 2008 decision of the VA Regional Office was therefore appropriate and correct with regard to this specific determination.  


ORDER

An initial 50 evaluation for PTSD from February 2, 2001 to November 27, 2006 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

A 70 percent evaluation for PTSD, effective November 28, 2006, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

A compensable evaluation for hemorrhoids is denied.

A compensable evaluation for tinea versicolor and seborrheic dermatitis prior to December 26, 2006 is denied.

An increased evaluation above 10 percent for tinea versicolor and seborrheic dermatitis as of December 26, 2006 is denied.

Service connection for proctalgia fugax is granted.

Service connection for a chronic orthopedic disability of the neck/cervical spine, claimed as neck pain and arthritis, is denied.

Service connection for a chronic orthopedic disability of the shoulders, claimed as arthritis, is denied.

Service connection for a chronic orthopedic disability of the back (to include the thoracic and lumbar spine), claimed as arthritis, is denied.

New and material evidence having been submitted with respect to the previously denied claim of entitlement to service connection for bilateral hearing loss, the claim is properly reopened for a de novo review on the merits.


REMAND

The Veteran's claim of entitlement to service connection for bilateral hearing loss has been properly reopened for a de novo review.  Development undertaken by the agency of original jurisdiction includes an August 2008 VA audiology examination, which presented a nexus opinion that stated as follows:

A review of the Claims folder was completed [which includes review of the service treatment records].  After review of service medical records, personal interview and audiometric testing, it is [my] opinion. . . that [the] veteran's hearing loss and tinnitus are less likely as not a result of noise exposure during military service.

The Board has carefully read the August 2008 VA audiology examination report and the above opinion and observes that there is no mention at all of the November 2007 opinion of the Veteran's private physician, Dr. Palmer, who presented an opposing nexus opinion that positively linked the Veteran's bilateral hearing loss with service as a result of exposure to artillery noise.  While there are certain deficits in Dr. Palmer's nexus opinion, including that the opinion itself is presented in rather general language and was not presented with the benefit of review of the Veteran's actual military medical records, Dr. Palmer's credentials as an otolaryngologist nevertheless confer a considerable measure of probative value to his opinion.  Furthermore, it is not inherently implausible that the Veteran was exposed to artillery noise during active duty, given his documented service in the Republic of Vietnam with an infantry unit and his present award of VA compensation for PTSD based on his exposure to combat-related stressors in service.  Certainly, as previously discussed in the portion of this decision addressing his claim for a rating increase for PTSD, he appears to have had no significant post-service noise exposure in the course of pursuing his white-collar business career in the deliberately quiet and cloistered environs of his workplace.  Thusly, any nexus opinion presented by VA that intends to be thorough in its conclusions and predicated on a review of the Veteran's relevant clinical history must include addressing the November 2007 nexus opinion of Dr. Palmer.  

The Court has held that when VA undertakes the effort to provide an examination to obtain a nexus opinion for a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that the current nexus opinion is presently inadequate for adjudication purposes.  The hearing loss issue should thus be remanded so that the Veteran's claims file and relevant clinical history may be reviewed by the appropriate examiner, who should thereafter present an addendum opinion - made in the context of his/her review - that addresses the likelihood that the Veteran's current hearing loss in each ear is linked to his period of military service.  Dr. Palmer's opinion should be addressed in the discussion accompanying the VA examiner's opinion, and the examiner should provide a detailed rationale as to why he/she concurs with or refutes Dr. Palmer's opinion.

At this juncture, the Board notes that some medical treatises have supported a correlation between sensorineural hearing loss and the subsequent development of tinnitus.  According to some medical authorities, tinnitus may result from sensorineural hearing loss.  See 2 Cecil, Textbook of Medicine, § 464 at 2119-20 (18th ed. 1988).  Therefore, the resolution of the current hearing loss claim may be outcome-determinative of the Veteran's present claim of entitlement to service connection for tinnitus, such that they are potentially inextricably intertwined.  Thus, appellate adjudication of the tinnitus claim will be held in abeyance pending the development ordered by the Board with regard to the Veteran's hearing loss claim.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  Copies of updated treatment records pertaining to bilateral hearing loss and tinnitus should be obtained and added to the claims folder.

2.  The RO/AMC should provide the Veteran's claims file to the appropriate VA-authorized examiner who should review the opinion presented in the November 2007 statement of the Veteran's private otolaryngologist, J. Mark Palmer, M.D., linking the Veteran's bilateral hearing loss to artillery noise exposure during military service.  The examiner should then provide addendum opinions as to the following:

(a.)  Is it at least as likely as not that the Veteran's present hearing loss in his left ear is related to, or otherwise consisted with, in-service exposure to acoustic trauma including artillery noise in the mid-to-late 1960s?  (For purposes of this opinion, the examiner should assume as true that the Veteran was exposed to artillery noise during active duty over 40 years earlier and that he had no subsequent significant post-service noise exposure.)

(b.)  In the context of clinical documentation establishing that a right ear hearing loss condition pre-existed the Veteran's entry into active duty, is it at least as likely as not that the Veteran's present hearing loss in his right ear is the result of aggravation (i.e., a permanent worsening of the pre-existing right ear hearing loss beyond its normal, natural clinical progression) by service, including in-service exposure to acoustic trauma from artillery noise in the mid-to-late 1960s?  (For purposes of this opinion, the examiner should assume as true that the Veteran was exposed to artillery noise during active duty over 40 years earlier and that he had no subsequent significant post-service noise exposure.)

(c.)  Is it at least as likely as not that the Veteran's tinnitus is proximately due to, or the result of his bilateral hearing loss or hearing loss in each individual ear or that it is related to military service, including inservice noise exposure?

The VA examiner should include a detailed supportive rationale for the requested opinions in the discussion.
The examiner should also include in his/her discussion a detailed rationale as to why he/she concurs with, or refutes Dr. Palmer's nexus opinion of November 2007. 

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claims of entitlement to service connection for hearing loss of the left ear on a direct basis, hearing loss of the right ear on the basis of aggravation by active duty, and tinnitus.  If the full benefit sought on appeal remains denied with respect to any of these issues, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


